The majority's analysis of the issue presented by this case is fatally flawed. Therefore, I dissent and would affirm the judgment of the trial court.
Juv.R. 29(D) governs the procedure a juvenile court must adhere to in accepting a true plea in a delinquency action. The requirements of Juv.R. 29(D) need only be substantially complied with in order to preserve the validity of the defendant's plea.In re Meyer (Jan. 15, 1992), Hamilton App. Nos. C-910292 and C-910404, unreported. "Substantial compliance means that, under the totality of the circumstances, the defendant subjectively understands the implications of his plea and the rights he is waiving." State v. Nero (1991), 56 Ohio St.3d 106, 108,564 N.E.2d 474, 476.
The record indicates that the juvenile court addressed appellant in an extended colloquy in open court. During the exchange, the appellant freely acknowledged his guilt and affirmatively indicated that he understood the nature of his plea. This is the essence of substantial compliance!
The majority states that appellant could not have understood the nature and implications of his true plea because the juvenile court failed to engage appellant in a rote recitation of the constitutional rights enumerated in Juv.R. 29(D)(2). This is simply not the case. The majority's application of Juv.R. 29(D)(2) produces an absurd result. There is simply no reason to vacate a true plea which was freely and voluntarily entered merely because the juvenile court failed to mechanically recite the language of Juv.R. 29(D)(2). Accordingly, I dissent and would affirm the judgment of the juvenile court.